Citation Nr: 9909992	
Decision Date: 04/09/99    Archive Date: 04/29/99

DOCKET NO.  94-07 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to a service-connected disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Helinski, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1967 to 
August 1970, and from February 1974 to February 1976.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 1992 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York, which denied the benefit sought on 
appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  Service connection presently is in effect for PTSD, 
evaluated as 50 percent disabling.

3.  The veteran has a high school education, as well as two 
years of college education, and his past employment includes 
a job at a pizzeria, positions as a laborer and a welder, a 
job at Kinko's Copy Center, a convenience store, a position 
at the U.S. Post Office, self-employment in computer software 
sales, and a bus driver.

4.  The veteran's service-connected PTSD disability precludes 
him from obtaining and retaining all forms of substantially 
gainful employment.  





CONCLUSION OF LAW

The criteria for a total disability rating based on 
individual unemployability due to a service-connected 
disability have been met.  38 U.S.C.A. § 5107 (West 1991); 
38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that this issue was previously 
before the Board, and remanded in September 1998, for 
development.  The requested development has been completed, 
and the case is now ready for appellate review.

The Board finds that the veteran's claim for a total 
disability rating based on individual unemployability due to 
a service-connected disability is "well grounded" within 
the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  See Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  That is, the Board 
finds that the veteran has presented a claim that is not 
implausible when his contentions and the evidence of record 
are viewed in the light most favorable to his claim.  The 
Board also is satisfied that all the facts relevant to this 
claim have been properly and sufficiently developed.

In order to establish service connection for a total rating 
based upon individual unemployability due to service-
connected disabilities (TDIU), there must be an impairment so 
severe that it is impossible for the average person to follow 
a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.340, 3.341, 4.16 (1998).  In reaching such a 
determination, the central inquiry is "whether the veteran's 
service connected disabilities alone are of sufficient 
severity to produce unemployability."  Hatlestad v. Brown, 5 
Vet. App. 524, 529 (1993).  Consideration may be given to the 
veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his 
age or to the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations establish objective and subjective standards 
for an award of total rating based on unemployability.  When 
the veteran's schedular rating is less than total (for a 
single or combination of disabilities), a total rating may 
nonetheless be assigned when there are two or more 
disabilities, at least one disability is ratable at 40 
percent or more, and any additional disabilities result in a 
combined rating of 70 percent or more, and the disabled 
person is unable to secure or follow a substantially gainful 
occupation.  See 38 C.F.R. § 4.16(a).  A total disability 
rating may also be assigned on an extra-schedular basis, 
pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), 
for veterans who are unemployable by reason of service-
connected disabilities, but who fail to meet the percentage 
standards set forth in section 4.16(a).

Service connection presently is in effect for PTSD, evaluated 
at 50 percent.  The veteran is not service-connected for any 
other disabilities.  Considering the 50 percent evaluation 
assigned for the veteran's service-connected PTSD disability, 
in light of the criteria for assignment of a total rating, 
the Board notes that the veteran does not meet the percentage 
requirements of 38 C.F.R. § 4.16(a).  However, for the 
reasons set forth below, the Board finds that the evidence 
indicates that the veteran's service-connected PTSD 
disability renders him unable to secure or follow a 
substantially gainful occupation, and the appeal is granted.  
See 38 C.F.R. § 4.16(b).

Information in the veteran's Counseling/Education 
Rehabilitation Folder reveals that the veteran completed high 
school, and also two years of college education.  As 
reflected by a May 1994 report from Comprehensive 
Rehabilitation Associates, Inc., the veteran has an associate 
degree in individual studies with a concentration in 
computers.  He also has a certificate in bookkeeping.  His 
employment history at that time included a position at a 
pizzeria, jobs as a laborer, and a welder.  At the time of 
the May 1994 report, there appeared to be potential for good 
job placement, particularly in the area of computers.  In 
February 1995, the veteran's rehabilitation file was 
"closed" as successful, since the veteran began employment 
at Kinko's Copy Center.  

In an October 1996 VA examination report, the veteran 
complained of difficulty retaining a steady job.  He was 
assigned a Global Assessment of Functioning (GAF) Score of 
45-50, reflecting serious symptomatology under the Diagnostic 
and Statistical Manual of Mental Disorders, Fourth Edition 
(DSM-IV).  The examiner noted that most of the veteran's 
impairment reflected in that GAF score was due to his PTSD.  
In a November 1996 statement from the Buffalo Vet Center, it 
was noted that the veteran no longer worked at Kinko's, and 
his work history also included positions at a convenience 
store, and the U.S. Post Office.  Additionally, the veteran 
made some attempts at self-employment in computer software 
sales and desk top publishing.  The Vet Center therapist 
opined that the veteran's PTSD had directly kept the veteran 
from keeping any job he has attempted.  

Most recently, in July 1998, the veteran submitted a 
statement in which he indicated that he had to quit Kinko's 
after 7 months, due to the stress of the job.  He indicated 
that he next worked as a window clerk at the U.S. Post 
service, but was fired.  He stated that he was unemployed in 
1996 and 1997, and his most recent job was as a bus driver 
with the public schools.  However, he stated that he had 
reacted badly to the noisy schoolchildren, and he wasn't sure 
if he would be asked back.  

In light of the foregoing, it appears that the veteran has a 
sporadic work history in a variety of positions, none of 
which he has retained for an extended period of time, despite 
his education and job training.  The veteran's most recent 
statement of record, noted above, stresses his continuing 
difficulty in retaining employment.  Further, the opinion 
provided by the therapist at the Buffalo Vet Center, as well 
as the findings in the October 1996 VA examination, support 
the veteran's contention that his PTSD renders him 
unemployable. 

In conclusion, resolving any remaining benefit of the doubt 
in favor of the veteran, the Board finds that the evidence 
supports the veteran's claim for a total disability rating 
based on individual unemployability, due to his service-
connected PTSD disability, and the appeal is granted.  See 
38 U.S.C.A. § 5107(b); see Gilbert, 1 Vet. App. at 55-56.


ORDER

A total disability rating based on individual unemployability 
due to a service-connected disability is granted.


		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

 

